Mr. Presiding Justice Wright delivered the opinion of the court. By the decree in this case plaintiff in error, upon conditions with which defendant in error is willing to comply, is ordered to convey to the latter a freehold estate. Upon refusal of plaintiff in error to accept payment to him of $100.81, the master in chancery is directed to make such conveyance. By the execution of the decree defendant in error gains and plaintiff in error loses a freehold estate, and this is the test by which it is determined whether a freehold is directly involved. C., B. & Q. R. R. Co. v. Watson, 105 Ill. 217. Plaintiff in error being unwilling to comply with the terms of the decree by which he would be deprived of a freehold estate, seeks by the writ of error in this case to have this court reverse it, and the defendant in error has moved the court to dismiss the writ of error for want of jurisdiction, because a freehold is involved. A freehold is, in our opinion, directly involved, and the motion to dismiss the writ of error will therefore be sustained. The writ of error will therefore be dismissed for the want of jurisdiction of this court, with leave to the respective parties to withdraw the record, abstracts and briefs, if they so desire. Writ of error dismissed.